DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 17/059,176 application filed on 11/25/2020.
Claims 1-2, 4-5, 7-9, 11-17, 19-21 and 23 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what constitutes the claimed “ethernite” since it is not a word in English language.
Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear as to what constitutes the claimed “podcore” in claims 14-15.  The originally filed disclosure does not recite any structure from the accompanying images that is the depiction of the claimed “podcore”.  Furthermore, the word “podcore” is not a word in English language.
Claim 15 recites the limitation "the second transformer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the … second transformer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 recites “wherein the system has at least one of a random size”, which is indefinite because it is unclear as to how something that has random size would structurally define the system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 9, 11-13, 16-17, 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. (US 2016/0105144) in view of Chich (US 2013/0255755).
Addressing claims 1, 5 and 16, Haynes discloses a photovoltaic system (fig. 45) comprising:
	a multitude of roof elements (the multitude of second shingles in fig. 45), at least two roof element receivers (first shingles in fig. 45) for receiving and supporting a row of at least two roof elements (fig. 46; figs. 27 and 33 illustrate how the second shingles are situated on the underlapping region of the first plurality of first shingles; therefore, the second shingles are the structural equivalence to the claimed multitude of roof elements and the first shingles are the structural equivalence to the claimed at least two roof element receivers) and at least one rafter for supporting at least one roof element receiver (Haynes discloses at least one rafter for support the at least one first shingles or the claimed at least one roof element receiver because the first and second shingles are provided on a slanted roof top which implies the existence of corresponding rafters for supporting the roof shingles; fig. 29 discloses the beam supporting the roof elements that corresponds to the claimed rafter),
	the roof element (second shingles) comprising a primary end (Lp) of at least one first transformer (fig. 47) for optional DC-AC conversion per roof element, the first transformer adapted to provide DC or AC-output ([0401], the microinverter converts DC current into AC current which is provided to the bridge rectifier of the first shingle via the first transformer Lp through wireless energy transfer), and a matrix of PV elements, each PV element comprising at least one PV cell (fig. 33 shows each shingle includes a matrix of PV elements comprising at least one PV cell);
	first electronics 470 (BIPV + HF Microinverter 470 in fig. 47), the first electronics comprising at least one transistor (M1 and M2) in electrical contact with the roof element (fig. 41 shows the power conversion module, within which the transistors are situated, is in electrical contact with the associated wires and coils 415a and 416a [0399] situated as part of the roof element, which means the transistor are in electrical contact with the roof element via the electrical contact with the wires and coils) and with the primary side of the first transformer Lp (fig. 47), and an oscillator adapted to operate at a frequency of 60-200 kHz (paragraph [0388] discloses the HF microinverter operates at a frequency range of 10 kHz to 200 kHz, which includes the claimed range; therefore, the electrical component of the microinverter that generates the frequency range disclosed in paragraph [0388] is the structural equivalence to the claimed oscillator adapted to operate at a frequency of 60-200 kHz);
	each roof element receiver (the first shingle along with the associated BIPV + HF Bridge Rectifier + Grid Microinverter) comprising a secondary end (Ls) of each first transformer for each roof element spatially separated from the primary end (figs. 46-47), each first transformer independently multiplying the voltage by a factor of >2 (fig. 47 shows the first transformer further includes the buck-boost inverter 432 that is structurally capable of multiplying or boost the voltage by a factor of >2; alternatively, one with ordinary skill in the art would have arrived at the claimed multiplying the voltage by factor of >2 when perform routine experimentation with the step up voltage during boost mode via the inverter 432 of Haynes in order to optimize the voltage output of the system), the outputs of the secondary end of the first transformers of a row of roof elements being electrically connected in parallel (annotated fig. 45 shows the outputs of the secondary end of the first transformers, which is the outputs of the HF Bridge Rectifier + Grid Microinverter, are connected in parallel), and at least two electrical primary conductors provided over a length of the roof element receiver (please see annotated fig. 45 below)

    PNG
    media_image1.png
    157
    658
    media_image1.png
    Greyscale

Haynes is silent regarding each rafter comprising at least two electrical secondary conductors in electromagnetic contact with the primary conductors.  It is noted that Haynes discloses electromagnetic electrical connection between the coil Lp to the corresponding coil Ls for wireless power transfer [0388].

Chich discloses wireless transfer of power generated by the PV panels to the electrical grid via electrical bus 19 (figs. 2-3); wherein, the wireless transfer of power is accomplished by electromagnetic contact between the primary conductor 29 associated with the solar cell and the secondary conductor (17+19) associated with the rafter (fig. 1 and paragraph [0016] disclose the secondary conductor 17+19 are provided on the roof deck that is mounted to the rafter, which satisfies the limitation each rafter comprising the secondary conductor 17+19 in electromagnetic contact with the primary conductor 29).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Haynes by providing each primary conductor with the wireless resonator 29 and the electrical bus 19 and the corresponding resonant capture device 17 associated with the rafter as disclosed by Chich for each of the two primary conductor disclosed by Haynes in order to enable wirelessly transferring the power generated by the system to the electrical grid (Chich, [0007-0010]).

Addressing claim 2, fig. 46 of Haynes discloses the shingle includes channels or hollow parts for guiding electrical conductors; therefore, it would have been obvious to modify the first shingles or the claimed roof element receiver with hollow parts for guiding the two primary conductors.
 
Addressing claim 9, fig. 50 of Haynes discloses the second shingle, or the claimed roof element comprises two first transformers to form wireless energy connection with the third shingle and first shingle.	

Addressing claims 11-12, fig. 24 of Haynes discloses the PV-cells are attached to the roof element and are provided as a sheet.

Addressing claim 13, Haynes discloses the roof element is a roof shingle which is the structural equivalence to the claimed roof tile.

Addressing claim 17, Haynes discloses the system output AC, which corresponds to the claimed variable current.  Haynes further discloses the system form DC voltage [0389] that corresponds to the claimed constant voltage.  Haynes also discloses the system includes at least two photovoltaic units in parallel (fig. 45).  Therefore, Haynes discloses the limitation of current claim.

Addressing claim 19, fig. 46 of Haynes discloses the primary end (the coil from the second shingle) and the secondary end (the coil from the first shingle) are provided in their respective planes that qualifies as the claimed planar transformer.

Addressing claim 20, Haynes discloses the system is adapted to be used in series (the PV cells are connected in series) and in parallel (fig. 45 shows the system also includes parallel connection), and wherein the system has a rectangular regular shaped size (fig. 35) and in at least one dimension a curved surface (fig. 30).

Addressing claim 21, fig. 46 of Haynes shows the roof element (second shingle) and the roof element receiver (the first shingles) are aligned via the coil recesses [0400] that corresponds to the claimed aligner.

Addressing claim 23, the product in fig. 45 of Haynes is the structural equivalence to the claimed solar farm or a stand-alone system.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. (US 2016/0105144) in view of Chich (US 2013/0255755) as applied to claims 1-2, 5, 9, 11-13, 16-17, 19-21 and 23 above, and further in view of Nagao et al. (US 2001/0034982).
Addressing claim 7, Haynes in view of Chich discloses DC/AC converter 432 [0401] being electrical contact with the at least one rafter because the AC output generated by the DC/AC converter is transferred to the corresponding receiver attached to the rafter as discussed above in the rejection of claim 1.  However, Haynes and Chich are silent regarding the DC/AC converter being in electrical contact with a metering cupboard.

Nagao discloses the output of a plurality of photovoltaic modules mounted on a roof is in electrical contact with the connection box 18 that corresponds to the claimed metering cupboard (fig. 4, [0066]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Haynes in view of Chich with the connection box 18 being in electrical contact with the output of the DC/AC converter as suggested by Nagao in order to provide electrical connection point for outputting the power generated by the system to external devices.

Claim(s) 8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. (US 2016/0105144) in view of Chich (US 2013/0255755) as applied to claims 1-2, 5, 9, 11-13, 16-17, 19-21 and 23 above, and further in view of Von Novak, III (US 2018/0205263).
Addressing claims 8 and 14-15, Haynes discloses the first and second transformers comprise a capacitor, a transistor and a diode in series.

However, Haynes is silent regarding the transistor is a MOSFET.

Von Novak discloses wireless power transfer for PV application; wherein, the transmitter module associated with the PV that corresponds to the claimed transformer includes transistors and coil similarly to those of Haynes; wherein, the transistors are MOSFET [0037].  

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the transformers of Haynes by substituting the known transistors with the MOSFETs disclosed by Von Novak in order to obtain the predictable result of using the MOSFETs with the coil for converting DC generated by the PV cells to AC (Rationale B, KSR decision, MPEP 2143).
	
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        06/29/2022